Citation Nr: 1827242	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical degenerative disc disease and degenerative joint disease (cervical spine disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Shanna C. Moore

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1981 to March 1990. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the RO in Saint Louis, Missouri, which, in pertinent part, denied service connection for a cervical spine disorder.  Jurisdiction over the matter is currently with the RO in New Orleans, Louisiana.

In August 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  

In October 2014, the Board denied service connection for a cervical spine disorder.  The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (the Court).  In July 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's October 2014 denial of service connection for a cervical spine disorder, and remanding the matter for "Bryant notice" actions detailed in the JMR.  Bryant v. Sinseki, 23 Vet. App. 488 (2010).  In compliance with the JMR, the Board provided additional notice to the Veteran in an August 2015 letter, advising the Veteran to request a written medical nexus opinion from her primary care physician relating the current cervical spine disability to service, notifying the Veteran of the potential significance of such a medical opinion in substantiating the claim for service connection, outlining the general requirements for a medical opinion that would assist in substantiating the claim, and advising the Veteran to obtain a medical opinion that met those requirements.  

Following the August 2015 issuance of Bryant notice, the Board denied service connection for a cervical spine disorder in an October 2015 Board decision.  The Veteran appealed the October 2015 Board decision to the Court.  In April 2017, the Court vacated and remanded the Board's October 2015 decision, finding that the Board failed to provide an adequate statement of reasons and bases to support its determination that the February 2014 VA examination opinion, which only addressed the in-service diagnoses of torticollis and muscle spasm but did not address the March 1984 in-service diagnosis of myositis, was an adequate opinion.   

In September 2017, the Board requested a VA medical opinion that addressed the question of whether the current cervical degenerative disc disease and degenerative joint disease was caused by or is etiologically related to service, to include the in-service diagnosis of myositis.  See September 2017 Correspondence.  A VA medical expert rendered the requested addendum medical nexus opinion in November 2017.  See November 2017 Correspondence.  The requested development has been completed. 

In response to the November 2017 VA medical opinion, additional evidence has been received by the Board for which the Veteran has explicitly requested RO consideration of the new evidence in the first instance.  See February 2018 Correspondence.  38 U.S.C. § 7105(e) (2012), 38 C.F.R. §§ 20.903(a), 20.1304(c) (2017).  As the Veteran has requested RO consideration of this evidence, the Board is again remanding this case for that purpose.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that the cervical degenerative joint disease and degenerative disc disease were caused by active service.  Specifically, the Veteran contends that she injured her neck while stationed in Germany and later due to a fall incurred while performing land navigation field exercises at a leadership development course at Fort Campbell.  See August 2014 Board hearing transcript.  

The evidence of record reflects two negative medical nexus opinions from VA examiners who have opined that the current cervical spine disability is not caused by or etiologically related to service, to include the in-service diagnoses of muscle spasms, torticollis, and myositis and the in-service event of a fall during service.  See February 2014 VA examination report, November 2017 Correspondence.  

In response to the recent development (i.e., the November 2017 VA medical opinion), the Veteran submitted additional evidence including the Veteran's lay statement that the current cervical spine disability is related to a fall and diagnosis of myositis during service, a medical statement from a treating VA physician, evidence that the Veteran has applied for retirement based on disability, and VA treatment records.  On the February 2018 medical opinion response form, the Veteran explicitly declined to waive RO consideration of this evidence and requested that the claim be remanded to the RO for initial consideration of this new evidence in the first instance.  See February 2018 Correspondence.  38 U.S.C. § 7105(e); 38 C.F.R. §§ 20.903(a), 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of service connection for a cervical spine disorder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






